                                                                            Page 1 of 2


                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF FLORIDA
                            PENSACOLA DIVISION

RUSSELL H. LAMB,

         Plaintiff,

v.                                                  Case No. 3:18cv2094-LC-CJK

SANTA ROSA JAIL MEDICAL DEPT.,

     Defendant.
________________________________/

                                      ORDER

         This cause comes on for consideration of the Magistrate Judge’s Report and

Recommendation dated December 4, 2018 (doc. 6). Plaintiff was furnished a copy

of the Report and Recommendation and afforded an opportunity to file objections

pursuant to Title 28, United States Code, Section 636(b)(1). No objections have been

filed.

         After reviewing the Report and Recommendation, the Court has determined

that it should be adopted.

         Accordingly, it is now ORDERED as follows:

         1. The Magistrate Judge’s Report and Recommendation (doc. 6) is adopted

and incorporated by reference in this order.
                                                                               Page 2 of 2


        2. This case is DISMISSED WITHOUT PREJUDICE for plaintiff's failure to

comply with a court order.

        3. The clerk shall terminate all pending motions and close the file.

        DONE AND ORDERED this 4th day of January, 2019.


                              s/L.A. Collier
                             LACEY A. COLLIER
                             SENIOR UNITED STATES DISTRICT JUDGE




Case No: 3:18cv2094-LC-CJK
